Citation Nr: 1640624	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  14-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for congenital stenosis of the ear canals with otitis externa and hearing loss (hereinafter "bilateral ear disability") and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 1968.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the July 2012 rating decision, the RO confirmed and continued prior denials of the claims for bilateral ear disability, tinnitus, and headaches.  The Board points out that regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the claims has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).

The Board notes that since the November 2002 Board denial of the claim for bilateral ear disability, the Veteran has advanced a new theory of entitlement for service connection; namely, that his bilateral ear disability is the result of acoustic trauma from a bunker explosion and rifle fire in-service and physical trauma from punches with fists and pogo sticks to the ears resulting in the current manifestation of hearing loss.  An application to reopen a claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim, Ashford v. Brown, 10 Vet. App. 120 (1997), and a final denial on one theory is a final denial on all theories.  Moreover, the assertion of a different theory of causation is not considered a new claim but considered a claim to reopen because the new theory has the same factual basis, or the same disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Circ. 2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (multiple theories of entitlement for the same disability constitute the same claim).  New and material evidence is therefore necessary to reopen a claim for the same benefit (bilateral ear disability, including hearing loss) asserted under a different theory.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Veteran provided testimony before the Board in June 2016; a transcript from this hearing has been associated with the electronic (i.e. paperless record).  

The de novo claims of service connection for bilateral ear disability, tinnitus, and headaches are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A November 2002 Board decision denied the claim of service connection for tinnitus and determined that new and material evidence had not been submitted to reopen the claim for bilateral ear disability; the Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court) or file a motion for reconsideration; this is the last final decision on any basis. 

2.  The evidence submitted since the November 2002 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims for service connection for bilateral ear disability and tinnitus.

3.  A July 1995 rating decision determined that the claim for headaches was not well grounded; the Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; this is the last final decision on any basis. 

4.  The evidence submitted since the July 1995 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for headaches.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral ear disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1100 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1100 (2015).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance 

The Board believes no discussion of compliance with the notice and assistance provisions is necessary at this time with regard to the claims for bilateral ear disability, tinnitus, and headaches.  There is no prejudice to the Veteran in light of the reopening of the claims and it is anticipated that any deficiencies will be remedied by the actions directed in the remand section of this decision.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 


II. Analysis

The Board has reviewed all the evidence in the Veteran's electronic record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The Veteran seeks, in part, to reopen previously denied claims for service connection for bilateral ear disability, tinnitus, and headaches.  The pertinent procedural history is as follows.  By a July 1995 rating action, the RO determined that the claim for service connection for headaches was not well grounded on the basis that there was no evidence of a chronic headache disability or a possible relationship to service.  The Veteran did not appeal the decision.  38 C.F.R. § 20.302(a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This is the last final denial on any basis.  Because the RO denied the claim for service connection for headaches as being not well grounded in the July 1995 rating decision and it did not become final between July 14, 1999, and November 9, 2000, new and material evidence is needed to reopen the claim.  Thus, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) that pertain to the re-adjudication of claims that were denied as not-well-grounded are not applicable to the present case.  See VAOPGCPREC 03-2001, 66 Fed. Reg. 33311 (2001).  Therefore, the July 1995 denial of service connection for headaches remains finally decided. 

The claim for bilateral ear disability was originally denied in a July 1968 rating decision.  The claim was denied on the grounds that the condition pre-existed service and there was no evidence of aggravation in service beyond the natural progression of the disease.  The Veteran made multiple attempts to reopen the claim, which was last denied in an August 2000 rating decision on the basis that no new and material evidence had been submitted to reopen the claim.  In the same decision, the claim for tinnitus was originally denied on the basis that it was not well grounded because there was no record of treatment for the condition shown in the medical records.  

The Veteran appealed the August 2000 rating decision, which was upheld by the Board in November 2002.  As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board did not order reconsideration of the November 2002 decision.  The Veteran did not appeal the denial with respect to these claims to the Court.  38 U.S.C.A. §§ 7103, 7252; 
38 C.F.R. § 20.1100.  Thus, the Board's November 2002 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104.  

Since the July 1995 rating decision (headaches) and November 2002 Board decision (bilateral ear disability and tinnitus), new evidence has been added to the claims file that is material to the Veteran's claims.  Notably, the Veteran presented testimony before the Board that contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disabilities, even where it would not be enough to convince the Board to grant the claims.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Additionally, the Veteran has submitted a November 2012 Disability Benefits Questionnaire indicating that he has chronic headaches, hearing loss, and tinnitus as a result of in-service post-concussion syndrome.  The Veteran also submitted a March 2012 private treatment note stating that ear pain and headaches were most probably the result of repeated force blows in service and that hearing loss, tinnitus, and post-concussion syndrome (headaches) were likely caused by acoustic trauma from bomb explosions.  

This evidence was not before the RO in July 1995 or the Board in November 2002 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claims and the Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record and the claims must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral ear disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for headaches is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for headaches.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examination to determine the nature and etiology of the claimed condition.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

Since the May 2012 VA examination and addendum reports, additional evidence has been added to the claims folder that raises a question as to whether pre-existing bilateral ear disability was aggravated during service beyond the natural progression of the disease and/or whether there is a superimposed disability like hearing loss and/or tinnitus that is related to an event, injury, or disease incurred during service.  As such, the Veteran must be afforded a new examination that addresses the additional evidence.  Id.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA neurological examination to determine the nature and etiology of the claimed headaches.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  

Please state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were  incurred during his military service or is otherwise related or attributable to any disease, injury or event during his service.  

In rendering the opinion, the examiner must consider the three opinions from Dr. SKH dated in March 2012, November 2012, and May 2014.  In pertinent part, the March 2012 opinion indicates headaches were most probably the direct result of repeated force blows to the head with punches and pogo sticks.  In November 2012, the provider stated that headaches were the result of in-service post-concussion syndrome, which was responsible for the diagnosis of headaches.  Finally, in the May 2014 statement Dr. SKH stated that it was her understanding that the Veteran was hit multiple times in the head during his military training, which caused a concussion and resulted in headaches.

The examiner is informed that it is not enough merely to conclude the Veteran does not have headaches, even if not diagnosed during this current or prior evaluation. The Veteran only instead needs to show he has had headaches at some point since the filing of his claims or contemporaneous thereto, even if now resolved.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  Schedule the Veteran for the appropriate VA audiological examination to determine the nature and etiology of the claimed bilateral ear disability (including hearing loss) and tinnitus.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  Explanatory rationale must be provided for all opinions expressed.  

In rendering the opinion, the examiner must consider the following opinions: the August 2009 private opinion indicating that the Veteran had severe acoustic trauma when a bunker exploded during his training, which gave him persistent hearing loss (excessive for his age and compatible with acoustic trauma) and tinnitus; an August 2011 private audiology opinion that acoustic trauma from a TNT explosion, blows to the head, and rapid fire exposure,  resulted in tinnitus and hearing loss; a March 2012 opinion from Dr. SKH that the Veteran's ear pain was most probably the direct result of repeated force blows to the head with punches and pogo sticks and bilateral hearing loss and tinnitus were caused by noise trauma the Veteran experienced from bombs exploding directly beside him while crawling under barbed wire and an explosion lifting him off the ground; a November 2012 Disability Benefits Questionnaire from Dr. SKH indicating hearing loss and tinnitus were the result of in-service post-concussion syndrome; and a May 2014 statement from Dr. SKH that it was her understanding that the Veteran was hit multiple times in the head during his military training and caused a concussion, hearing loss, and constant ringing in his ears.  

The examiner is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation. The Veteran only instead needs to show he has had these claimed conditions at some point since the filing of his claims or contemporaneous thereto, even if now resolved.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Bilateral Ear Disability (including hearing loss):  Please state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pre-existing congenital stenosis of the ear canals with otitis externa was (i) a congenital disease and if so, whether it was aggravated beyond the natural progression of the disease during service or (ii) a congenital defect and if so, whether there was an additional disability, to include hearing loss and/or tinnitus, superimposed upon such defect during service.  

Tinnitus:  Please state whether it is as likely as not (50 percent or greater probability) that the Veteran's tinnitus was incurred during his military service or is otherwise related or attributable to any disease, injury or event during his service.  

3.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures.
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


